By the whole Court.
Tbe defendant’s loss of property, by forfeiture and confiscation, does not discharge him of bis debts; nor does it, tbat they have been admitted, in favor to tbe creditors, as a ben upon tbe property confiscated. Tbe creditors are at bberty to waive tbat benefit, or having availed themselves of it, as far as it would extend, still.for tbe remainder, to sue tbe debtor witb whom they contracted. Tbe defendant did not, by tbe act of confiscation, become civiliter *231mortuus, as bath been urged, but was still capable of acquiring property, and of holding what he then might have out of the state: Nor was the confiscation intended for his benefit, and to defeat his creditors; but it still leaves him personally liable for his antecedent debts, until they are in fact paid.
This judgment was afterwards affirmed in the Supreme Court of Errors.